Citation Nr: 9904134	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  96-09 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service, from August 1988 to December 
1988 and from September 1992 to September 1994.  He also had 
a period of active duty for training from January to April 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for back pain.  The veteran filed a timely notice 
of disagreement and perfected a substantive appeal.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  A chronic low back disability is of service origin.


CONCLUSION OF LAW

A chronic low back disability was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §  
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded, in that he has presented a plausible claim.  
38 U.S.C.A. § 5107(a) (West 1997); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Pursuant to § 5107(a), the Board 
is obligated to assist the veteran in the development of his 
claim.  

In this regard, the veteran was afforded VA compensation 
examinations in December 1994 and in March 1996.  Upon a 
review of the record, the Board finds that, for purposes of 
this appeal, all relevant evidence is on file and the 
statutory duty to assist the veteran in the development of 
evidence pertinent to is claim has been met. 

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A.§  1131 (West 
1991).

The veteran contends that his low back problems began during 
his third period of service.  The service medical records 
show that the entrance examination for the third period of 
service showed no pertinent abnormality.  The veteran was 
treated in October 1992 after he fell backwards and landed on 
his back.  The physician indicated that the veteran's back 
was tender through the entire lumbar paravertebral 
musculature and exhibited bilateral tenderness over the 
middle lumbar vertebrae.  Straight leg raising was negative.  
There was increased pain, but no radiculopathy.  The 
diagnosis was lumbosacral strain/contusion. 

He was seen at the dispensary in September 1993 for lower 
back pain from an automobile accident wherein he was struck 
from behind.  The veteran described some upper and lower back 
muscle pain without radiation.  An assessment of muscular 
backache was provided.  

In May 1994 he was treated at the dispensary for low back 
pain due to trauma while lifting.  He also noted low to mid 
back pain while digging weeds in company area.  He denied 
radicular symptoms or trauma.  An assessment of low back pain 
and possible mild muscle strain were provided.  An 
examination conducted in conjunction with a medical board 
evaluation showed no pertinent abnormality.

A VA compensation examination was conducted in December 1994.  
At that time the veteran gave a history of back problems 
secondary to lifting weights.  The veteran reported exquisite 
pain over the paralumbar areas, left greater than right upon 
flexion.  The examiner observed that with lumbar flexion, the 
veteran exhibited exquisite discomfort over the left 
paralumbar area with some discomfort over right paralumbar 
site.  

Physical examination revealed tense musculature over the left 
paralumbar area.  Range of motion was determined to be 30 
degrees of forward flexion secondary to pain over the left 
paralumbar area.  Backward extension was manifested by 
minimal discomfort bilaterally over the upper paralumbar 
area.  Left lateral flexion revealed exquisite pain over the 
left upper paralumbar area.  Right lateral flexion was with 
minimal discomfort.  There was objective pain on motion with 
great discomfort with flexion.  X-rays of the lumbar spine 
were normal.  The diagnosis was severe left paralumbar muscle 
strain with trigger point tenderness.

The veteran underwent a VA compensation and pension 
examination in March 1996.  The veteran indicated that his 
low back pain began during service due to heavy lifting and 
secondary to limited use of his service connected knee 
disability.  He reported that in 1993 he began experiencing 
spasms in the lower back.  He indicated that he took 
medication, which eased the spasms, but that he 
intermittently felts a knot in his lower back with radiating 
spasms.  

Physical examination revealed that there were no postural 
abnormalities, no fixed deformities, well-developed 
musculature of the back, and discomfort to palpation over the 
lumbosacral spine.  Range of motion of the lumbosacral spine 
was 45 degrees of forward flexion, 20 degrees of backward 
extension, 30 degrees of lateral flexion bilaterally, and 30 
degrees of rotation bilaterally.  There was objective 
evidence of pain on all motions of the lumbosacral spine.  
Neurologically there was no motor or sensory loss.  There was 
a positive straight leg-raising reflex bilaterally on the 
left at 45 degrees and on the right at 30 degrees.  There 
were no other localizing or lateralizing signs.  X-rays of 
the lumbosacral spine were normal.  A diagnosis of chronic 
lower back pain and hyperuricemia were given.

To summarize, the evidence reflects that the veteran was 
treated on several occasions for low back complaints, 
variously diagnosed, to include lumbosacral strain.  The VA 
examination conducted in December 1994, approximately three 
months following service, confirmed the presence of 
paralumbar muscle strain, which was described as severe.  

Additionally, the March 1996 VA examination confirmed the 
presence of low back pain and limitation of motion of the 
lumbosacral spine. Accordingly, it is the Board's judgment 
that the veteran has a chronic low back disability, which 
began during active duty.  Therefore service connection for a 
low back disorder is warranted. 
ORDER

Entitlement to service connection for a low back disability 
is granted.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -


